Citation Nr: 1444600	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The Veteran's multiple myeloma is related to his active service.


CONCLUSION OF LAW

Multiple myeloma was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for multiple myeloma.  Therefore, no further development is required before the Board decides the issue on appeal.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that service connection is warranted for multiple myeloma because it was caused by exposure to environmental hazards during his active service.  Specifically, the Veteran states that he was exposed to contaminated drinking water while stationed at Camp Lejeune, North Carolina.

VA has recognized that exposure to chemicals such as benzene, vinyl chloride, trichloroethylene, and tetrachloroethylene may result in multiple myeloma, particularly in the context of contaminated drinking water at Camp Lejeune between August 1953 to December 1987.  See Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2011); Veterans Benefits Administration Fast Letter 11-03 (Jan. 28, 2013).

Service treatment records (STRs) document that the Veteran received treatment at Camp Lejeune in 1952 to 1953, and the Veteran's DD Form 214 indicates that he separated from service at Camp Lejeune.  STRs are negative for complaints or treatment relating to multiple myeloma.  Post-service private treatment records show the Veteran was diagnosed with multiple myeloma in 2003.

A January 2011 VA Medical Center treatment note reflects that the Veteran reported that he was exposed to multiple chemical solvents, particularly Benzene, while stationed at Camp Lejeune in 1953.  The Veteran was assessed with multiple myeloma, IgG, kappa type, stage 1a, in remission.  VA Dr. M.C. opined that exposure to multiple solvents while stationed at Camp Lejeune in 1953 was more likely than not "the main reason for him to have multiple myeloma."

In a July 2013 statement, the Veteran reported that he was stationed at Camp Lejeune from October 1950 to 1953.  He remembered taking his uniforms to be dry cleaned and seeing a tanker truck's hose leaking Benzene onto the ground.

Based on the foregoing, the Board concludes that the Veteran's multiple myeloma is related to his active service.  

Service records indicate that the Veteran served at Camp Lejeune at the time of his separation from service in October 1953.  Further, the Board has found the Veteran's statements concerning the nature of his service to be competent and credible.  Moreover, the Board finds Dr. M.C.'s statement relating the Veteran's multiple myeloma to in-service chemical exposure places the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for multiple myeloma is warranted.





ORDER

Service connection for multiple myeloma is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


